
	

116 SRES 138 ATS: Recognizing the 50th anniversary of The Dental College of Georgia at Augusta University. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 138
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2019
			Mr. Isakson (for himself and Mr. Perdue) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 50th anniversary of The Dental College of Georgia at Augusta University. 
	
	
 Whereas The Dental College of Georgia (in this preamble referred to as the DCG) welcomed its first class of students in 1969 as a result of the efforts of many individuals led by Dr. Judson C. Hickey, Dr. Louis Boucher, and Dr. Thomas Zwemer;
 Whereas the goal of the DCG is to prepare students to provide innovative oral health care for the citizens of the State of Georgia and beyond by emphasizing education, patient care, research, and service;
 Whereas, 50 years after the DCG welcomed its first class of students, the goal of the DCG remains the same;
 Whereas the State of Georgia, including the General Assembly of the State of Georgia, and many benefactors provided funding for a new state-of-the-art facility for the DCG, which opened in 2011;
 Whereas, as the sole dental college in the State of Georgia, nearly 400 students and 60 residents are enrolled annually in the DCG;
 Whereas, as of February 2019, the DCG has 8 residency programs, including advanced education in general dentistry, endodontics, general practice, oral and maxillofacial surgery, orthodontics, pediatric dentistry, periodontics, and prosthodontics;
 Whereas the DCG also has a fellowship program in esthetic and implant dentistry; Whereas all of the programs of the DCG provide advanced education in specialized areas of dentistry; and
 Whereas, since 2006, the DCG has been responsible for community outreach and has received funding from the Health Resources and Services Administration that has allowed senior dental students to provide oral health services at more than 25 different clinical sites in underserved areas of the State of Georgia, including clinics in Albany, the greater Atlanta area, Augusta, Columbus, Dalton, Gainesville, Greensboro, Jonesboro, Rochelle, Savannah, and Waynesboro: Now, therefore, be it
		
	
 That the Senate recognizes— (1)the 50th anniversary of The Dental College of Georgia and its distinguished alumni; and
 (2)the contributions of The Dental College of Georgia to educating the dentists of the State of Georgia.
			
